Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Allen Lee Godfrey, Sr., appeals from the district court’s order denying his motion filed in his closed 42 U.S.C. § 1983 (2012) action for a transcript at Government expense. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Godfrey v. Faulkner, No. 7:13-cv-00454-NKM-RSB (W.D. Va. Oct. 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED